Exhibit 10.1

EXECUTION COPY

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) dated October 1, 2010, is entered into
between Arrow Electronics, Inc., a New York corporation (“Arrow”) and Edward J.
Richardson, a stockholder (“Stockholder”) of Richardson Electronics, Ltd., a
Delaware corporation (the “Company”), with respect to (a) the shares of
(i) Common Stock, par value $0.05 per share (“Common Stock”), and (ii) Class B
Common Stock, par value $0.05 per share, of the Company owned by Stockholder
(“Class B Common Stock”, together with Common Stock, the “Shares”), (b) all
securities exchangeable, exercisable or convertible into Shares and (c) any
securities issued or exchanged with respect to such Shares upon any
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up or combination of the securities
of the Company or upon any other change in the Company’s capital structure, in
each case whether now owned or hereafter acquired by Stockholder (the securities
identified in (a), (b) and (c) above, the “Securities”).

W I T N E S S E T H:

WHEREAS, Arrow, the Company and certain subsidiaries of the Company have entered
into an Acquisition Agreement dated as of the date hereof (as the same may be
amended or supplemented, the “Acquisition Agreement”) pursuant to which the
Company and certain subsidiaries of the Company have agreed to sell and assign,
and Arrow has agreed to purchase and assume, certain assets and liabilities of
the Company and its subsidiaries;

WHEREAS, as of the date hereof, Stockholder is the record or beneficial owner
and has the power to dispose of the Securities set forth on Schedule I hereto
and has the power to vote, or cause to be voted, the Shares set forth thereon,
except for the Pledged Shares (as defined below) or as otherwise set forth on
Schedule I;

WHEREAS, pursuant to a Commercial Pledge Agreement by and between the
Stockholder and JPMorgan Chase Bank, NA (“JP Morgan”) dated June 3, 2010 (the
“Pledge Agreement”), the Stockholder has pledged 1,000,000 of the Shares (the
“Pledged Shares”) as security to JPMorgan to secure a personal loan;

WHEREAS, in connection with the consummation of the transactions contemplated by
the Acquisition Agreement, Stockholder desires to vote in favor of the approval
and adoption of the Acquisition Agreement and the transactions contemplated
thereby at any annual, special or other meeting or action of the stockholders of
the Company, as applicable, or at any adjournment thereof, or pursuant to any
consent of the stockholders of the Company, in lieu of a meeting or otherwise;
and

WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Acquisition Agreement.

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

CERTAIN COVENANTS

1.1 Lock-Up.

(a) Except as contemplated by the Acquisition Agreement, Stockholder hereby
covenants and agrees that at any time prior to the Closing Date, Stockholder
will not (i) directly or indirectly, sell, transfer, assign, pledge,
hypothecate, tender, encumber or otherwise dispose of or limit its right to vote
in any manner any of the Securities, or agree to do any of the foregoing, or
(ii) take any action which would have the effect of preventing or disabling
Stockholder from performing its obligations under this Agreement.

(b) Notwithstanding the provisions of Section 1.1(a), Stockholder may transfer
any or all of the Securities to Stockholder’s spouse, ancestors, descendants or
any trust for any of their benefits or to a charitable trust; provided, however,
that in any such case, prior to and as a condition to the effectiveness of such
transfer, (i) each person to which any of such Securities or any interest in any
of such Securities is or may be transferred (A) shall have executed and
delivered to Arrow a counterpart to this Agreement pursuant to which such person
shall be bound by all of the terms and provisions of this Agreement, and
(B) shall have agreed in writing with Arrow to hold such Securities or interest
in such Securities subject to all of the terms and provisions of this Agreement,
and (ii) this Agreement shall be the legal, valid and binding agreement of such
person, enforceable against such person in accordance with its terms.

(c) Prior to the Closing Date, Stockholder shall not permit any of the
Securities (other than the Pledged Shares), or any Securities acquired after the
date hereof, to (i) be in the possession of, subject to the control of, or
otherwise held by JP Morgan, any affiliate of JP Morgan or any other third party
subject to the control of JP Morgan or (ii) constitute “Collateral” or property
otherwise granted as a security interest under the Pledge Agreement.

(d) Notwithstanding the provisions of Sections 1.1(a), 1.1(b) or 1.3, during the
term of this Agreement, Stockholder may transfer up to 100,000 Shares to a
charitable trust or for other charitable purposes in his sole discretion (the
“Transferrable Shares”), provided that upon such transfer, the Stockholder will
take all actions necessary under the Company’s Restated Certificate of
Incorporation to effect the conversion of the Transferrable Shares from Class B
Common Stock into shares of Common Stock, which will thereafter be entitled to
only one vote per share. Once transferred in accordance with this
Section 1.1(c), the Transferrable Shares, and the recipients thereof, shall not
be bound by any provisions of this Agreement.

1.2 Ownership. Stockholder hereby represents, covenants and agrees that (a) none
of the Securities (other than the Pledged Shares) or other collateral are, and
none of the Securities acquired after the date hereof will be, (i) subject to
the Pledge Agreement, (ii) in the possession of, subject to the control of, or
otherwise held by, JP Morgan, any affiliate of JP Morgan or any other third
party, nor (iii) constitute “Collateral” or property otherwise granted as a
security interest under the Pledge Agreement and (b) none of the Securities
(other than the Pledged Shares) are, and none of the Securities acquired after
the date hereof will be, held, credited to or located in accounts (whether
checking, savings, or some other account) with JP Morgan or any subsidiary or
affiliate of JP Morgan.

 

2



--------------------------------------------------------------------------------

1.3 No Solicitation. Prior to the Closing Date, the Stockholder shall not,
directly or indirectly, take any action that the Company is prohibited from
taking pursuant to Section 6.13 of the Acquisition Agreement.

1.4 Certain Events. Subject to Sections 1.1(c) and 1.1(d), this Agreement and
the obligations hereunder will attach to the Securities and will be binding upon
any person to which legal or beneficial ownership of any or all of the
Securities passes, whether by operation of Law or otherwise, including without
limitation, Stockholder’s successors or assigns. This Agreement and the
obligations hereunder will also attach to any additional Shares or other
Securities of the Company issued to or acquired by Stockholder.

1.5 Grant of Proxy; Voting Agreement.

(a) Stockholder has revoked or terminated any proxies, voting agreements or
similar arrangements previously given or entered into with respect to the
Securities and, during the period prior to the Closing Date, hereby irrevocably
(except as provided in Section 6.1) appoints Arrow’s Secretary and Treasurer as
proxy for Stockholder to vote the Securities for Stockholder and in
Stockholder’s name, place and stead, at any annual, special or other meeting or
action of the stockholders of the Company, as applicable, or at any adjournment
thereof or pursuant to any consent of the stockholders of the Company, in lieu
of a meeting or otherwise, (i) for the authorization of the sale of the Business
pursuant to the terms of the Acquisition Agreement, and (ii) against any
proposal regarding any other Acquisition Proposal. Arrow hereby acknowledges
that the proxy granted hereby shall not be effective for any other purpose. The
parties acknowledge and agree that neither Arrow, nor Arrow’s successors,
assigns, subsidiaries, divisions, employees, officers, directors, stockholders,
agents and affiliates shall owe any duty to, whether in law or otherwise, or
incur any liability of any kind whatsoever, including without limitation, with
respect to any and all claims, losses, demands, causes of action, costs,
expenses (including reasonable attorney’s fees), and compensation of any kind or
nature whatsoever to Stockholder in connection with or as a result of any voting
by officers of Arrow of the Securities subject to the irrevocable proxy hereby
granted to Arrow at any annual, special or other meeting or action or the
execution of any consent of the stockholders of the Company for the purpose set
forth herein. The parties acknowledge and agree that neither Stockholder nor
Stockholder’s successors, assigns and affiliates shall owe any duty to, whether
in law or otherwise, or incur any liability of any kind whatsoever, including
without limitation, with respect to any and all claims, losses, demands, causes
of action, costs, expenses (including reasonable attorney’s fees), and
compensation of any kind or nature whatsoever to Arrow in connection with or as
a result of any voting by officers of Arrow of the Securities subject to the
irrevocable proxy hereby granted to Arrow at any annual, special or other
meeting or action or the execution of any consent of the stockholders of the
Company for the purpose set forth herein.

(b) The irrevocable proxy established in Section 1.5(a) shall not be terminated
by any act of Stockholder or by operation of law, whether by the death or
incapacity of Stockholder or by the occurrence of any other event or events
(including, without limiting the foregoing, the termination of any trust or
estate for which Stockholder is acting as a fiduciary or fiduciaries or the
dissolution or liquidation of any corporation or partnership).

 

3



--------------------------------------------------------------------------------

1.6 Reliance By Arrow. Stockholder understands and acknowledges that Arrow is
entering into the Acquisition Agreement in reliance upon the execution and
delivery of this Agreement by Stockholder.

1.7 Public Announcement. Each party hereto agrees that no press release or other
public statement concerning the negotiation, execution and delivery of this
Agreement or the transactions contemplated hereby shall be issued or made
without the prior written approval of the other party hereto (which approval
shall not be unreasonably withheld), except as required by the rules of any
national securities exchange, national securities association or
over-the-counter market, foreign or domestic, as applicable, or applicable Law,
in which case the party making such disclosure will first provide to the other
Party the text of the proposed disclosure, the reasons such disclosure is
required and the time and manner in which the disclosure is intended to be made.
Notwithstanding the foregoing sentence, (a) Stockholder hereby authorizes Arrow
to publish and disclose in any announcement or disclosure required by the SEC,
the NYSE or NASDAQ or any other national securities exchange, Stockholder’s
identity and ownership of the Securities and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement, and (b) Arrow
hereby authorizes Stockholder to make such disclosure or filings as may be
required by the SEC, the NYSE, NASDAQ or any other national securities exchange.
This Section 1.7 shall terminate and be null and void upon the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Arrow, as of the date hereof,
that:

2.1 Ownership.

(a) Except for the Pledged Shares, Stockholder holds of record or beneficially
the Securities, and any Securities acquired after the date hereof will be held,
free and clear of all liabilities, claims, liens, options, proxies, charges,
participations and encumbrances of any kind or character whatsoever, other than
those arising under the securities laws or under the Company’s governance
documents (collectively, “Liens”). For the avoidance of doubt, the Commercial
Pledge Agreement by and between the Stockholder and JP Morgan dated May 6, 2009
has been terminated and none of the Securities are subject to any lien pursuant
thereto.

(b) Schedule I hereto lists the exact location of the Securities (including, if
applicable, information of the accounts in or to which each of the Securities is
held, credited or located).

2.2 Authorization. Stockholder has (and with respect to the Securities acquired
after the date hereof, will have) all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and has sole voting power and sole power of disposition, with respect to
the Securities with no restrictions on its voting rights or rights of
disposition pertaining thereto, except as set forth in the Securities or
pursuant to applicable community property Laws. Stockholder has duly executed
and delivered this Agreement and this Agreement is a legal, valid and binding
agreement of Stockholder,

 

4



--------------------------------------------------------------------------------

enforceable against Stockholder in accordance with its terms, except to the
extent enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and the effect of general principles of equity,
regardless of whether such enforceability is considered in a proceeding at Law
or in equity. If the Stockholder is married and the Securities constitute
community property, this Agreement has been duly authorized, executed and
delivered by the Stockholder’s spouse, and this Agreement is a legal, valid and
binding agreement of the Stockholder’s spouse, enforceable against the
Stockholder’s spouse in accordance with its terms, except to the extent
enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and the effect of general principles of equity,
regardless of whether such enforceability is considered in a proceeding at Law
or in equity.

2.3 No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (a) require
Stockholder to file or register with, or obtain any permit, authorization,
consent or approval of, any governmental agency, authority, administrative or
regulatory body, court or other tribunal, foreign or domestic, or any other
entity other than a Schedule 13G or Schedule 13D and any other filings with the
SEC that may be required pursuant to the Exchange Act or with the NASDAQ Global
Market, or (b) violate, or cause a breach of or default under, or conflict with
any contract, agreement or understanding, any Law binding upon Stockholder,
except for such violations, breaches, defaults or conflicts which are not,
individually or in the aggregate, reasonably likely to have an adverse effect on
Stockholder’s ability to satisfy its obligations under this Agreement. As of the
date hereof, no proceedings are pending which, if adversely determined, will
have an adverse effect on Stockholder’s ability to vote or dispose of any of the
Securities.

2.4 Stockholder Has Adequate Information. Stockholder is a sophisticated seller
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an asset sale transaction and
making an informed decision with respect thereto. Stockholder has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the asset sale transaction and has
independently and without reliance upon Arrow and based on such information as
Stockholder has deemed appropriate, made its own analysis and decision to enter
into this Agreement. Stockholder acknowledges that Arrow has not made and does
not make any representation or warranty, whether express or implied, of any kind
or character with respect to the subject matter of this Agreement except as
expressly set forth in this Agreement and the Acquisition Agreement. Stockholder
acknowledges that the agreements contained herein with respect to the Securities
held by Stockholder are irrevocable (prior to the Closing Date), and that
Stockholder shall have no recourse against Arrow, except with respect to
breaches of representations, warranties, covenants and agreements expressly set
forth in this Agreement and the Acquisition Agreement.

2.5 No Setoff. Stockholder has no liability or obligation related to or in
connection with the Securities other than the obligations to Arrow as set forth
in this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ARROW

Arrow hereby represent and warrant to Stockholder, as of the date hereof that:

3.1 Authorization. Arrow has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. Arrow has duly executed and delivered this Agreement and
this Agreement is a legal, valid and binding agreement of Arrow, enforceable
against Arrow in accordance with its terms, except to the extent enforceability
may be limited by the effect of applicable bankruptcy, reorganization,
insolvency, moratorium or other Laws affecting the enforcement of creditors’
rights generally and the effect of general principles of equity, regardless of
whether such enforceability is considered in a proceeding at Law or in equity.

3.2 No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (a) require Arrow to
file or register with, or obtain any permit, authorization, consent or approval
of, any governmental agency, authority, administrative or regulatory body, court
or other tribunal, foreign or domestic, or any other entity other than filings
(i) with the SEC pursuant to the Exchange Act, (ii) pursuant to the HSR Act or
(iii) pursuant to local law, or (b) violate, cause a breach of or default under,
or conflict with any contract, agreement or understanding, any Law binding upon
Arrow, except for such violations, breaches, defaults or conflicts which are
not, individually or in the aggregate, reasonably likely to have an adverse
effect on Arrow’s ability to satisfy its obligations under this Agreement. As of
the date hereof, no proceedings are pending which, if adversely determined, will
have an adverse effect on Arrow’s ability to vote or dispose of any of the
Securities.

ARTICLE IV

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

The respective representations and warranties of Stockholder and Arrow contained
herein shall not be deemed waived or otherwise affected by any investigation
made by the other party hereto. All representations and warranties shall
terminate on the Closing Date.

ARTICLE V

SPECIFIC PERFORMANCE

Stockholder acknowledges that Arrow will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of the covenants or
agreements of Stockholder which are contained in this Agreement. It is
accordingly agreed that, in addition to any other remedies which may be
available to Arrow upon the breach by Stockholder of such covenants and
agreements, Arrow shall have the right to obtain injunctive relief to restrain
any breach or threatened breach of such covenants or agreements or otherwise to
obtain specific performance of any of such covenants or agreements.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Termination Date. This Agreement and all obligations hereunder, as well as
the proxy granted pursuant to Section 1.5, shall terminate upon the earlier of
(a) the Closing Date and (b) the termination of the Acquisition Agreement
pursuant to Section 10.2 thereof. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (i) nothing set forth in this Section 6.1 shall relieve
any party from liability for any willful breach of this Agreement prior to
termination hereof, and (ii) the provisions of this Article VI shall survive any
termination of this Agreement.

6.2 Capacity as a Stockholder; Fiduciary Duties. Notwithstanding anything in
this Agreement to the contrary: (a) the Stockholder makes no agreement or
understanding herein in any capacity other than in the Stockholder’s capacity as
a record holder and beneficial owner of Securities, and makes no agreement or
understanding in such Stockholder’s capacity as a director, officer or employee
of the Company or any of its subsidiaries or in such Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust, and (b) nothing
herein will be construed to limit or affect any action or inaction by the
Stockholder serving on the Company board of directors or on the board of
directors of any Company subsidiary or as an officer or fiduciary of the
Company, any Company subsidiary or any employee benefit plan or trust, acting in
such person’s capacity as a director, officer, trustee and/or fiduciary.

6.3 Additional Shares; Adjustments. If, after the date hereof, the Stockholder
acquires beneficial or record ownership of any additional Shares (any such
shares, “Additional Shares”), including, without limitation, upon exercise of
any option, warrant or right to acquire shares of capital stock of the Company
or any other equity right of the Company, or through any stock dividend or stock
split, the provisions of this Agreement applicable to the Shares shall
thereafter be applicable to such Additional Shares as if such Additional Shares
had been Shares as of the date hereof. The provisions of the immediately
preceding sentence shall be effective with respect to Additional Shares without
action by any person or entity immediately upon the acquisition by the
Stockholder of beneficial ownership of such Additional Shares.

6.4 Expenses. Each of the parties hereto shall pay its own expenses incurred in
connection with this Agreement. Each of the parties hereto warrants and
covenants to the others that it will bear all claims for brokerage fees
attributable to action taken by it.

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
representatives and permitted successors and assigns.

6.6 Entire Agreement; No Third Party Beneficiaries. This Agreement contains the
entire understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to its subject matter. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto. This Agreement is not intended to and shall not confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

7



--------------------------------------------------------------------------------

6.7 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

6.8 Assignment. This Agreement and various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the parties hereto
and their successors and permitted assigns. Neither this Agreement nor any of
the rights, interests, or obligations hereunder shall be transferred, delegated,
or assigned by the parties hereto without the prior written consent of the other
party (which consent shall not be unreasonably withheld), except that Arrow
shall have the right to transfer and assign its rights hereunder to any entity
which is controlled by Arrow or by the Affiliates of Arrow. No such assignment
shall relieve Arrow of any liability or obligation hereunder.

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but each of which together shall constitute
one and the same Agreement.

6.10 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when delivered in person, by
overnight courier, by facsimile transmission (with receipt confirmed by
telephone or by automatic transmission report), or five (5) Business Days after
being sent by registered or certified mail (postage prepaid, return receipt
requested), as follows:

 

  (a) if to Arrow, to:

Arrow Electronics, Inc.

50 Marcus Drive

Melville, NY 11747

Attn: Peter Brown

Facsimile: (631) 391-4379

with a copy to:

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

Attn:  Howard Kelberg

  David J. Wolfson

Telephone: (212) 530-5530

Facsimile: (212) 822-5530

 

  (b) If to Stockholder, to:

Edward J. Richardson

c/o Richardson Electronics, Ltd.

40 W 267 Keslinger Road

P.O. Box 396

La Fox, Illinois 60147

Facsimile: (630) 208-2950

 

8



--------------------------------------------------------------------------------

Any party may by notice given in accordance with this Section 6.10 to the other
parties to designate updated information for notices hereunder.

6.11 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without regard to
its principles of conflicts of Laws.

6.12 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Notwithstanding the foregoing, upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

6.13 Further Assurances. From time to time, at Arrow’s request and without
further consideration, Stockholder shall execute and deliver to Arrow such
documents and take such action as Arrow may reasonably request in order to
consummate more effectively the transactions contemplated hereby.

6.14 Remedies Not Exclusive. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity will be
cumulative and not alternative, and the exercise of any right thereof by either
party will not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

6.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[The rest of this page has intentionally been left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Arrow and Stockholder have caused this Agreement to be duly
executed as of the day and year first above written.

 

ARROW ELECTRONICS, INC. By:  

/s/ Peter Brown

Name:   Peter Brown Title:   Senior Vice President, General Counsel & Secretary
STOCKHOLDER

/s/ Edward J. Richardson

Name:   Edward J. Richardson

[Signature page to Voting Agreement]